Case 2:19-cv-06416-AMD-SMG Document 8 Filed 05/11/20 Page 1 of 2 PageID #: 37



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
MARCOS CALCANO,
                                                                  :
                                         Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                    AND ORDER
                           - against -                            :
                                                                  : 2:19-CV-06416 (AMD) (SMG)
DEAR FIELDBINDER, INC.,
                                                                  :
                                         Defendant.
                                                                  :
---------------------------------------------------------------   X

ANN M. DONNELLY, United States District Judge:

         The plaintiff commenced this civil rights action on November 13, 2019. (ECF No. 1.)

Magistrate Judge Steven M. Gold issued orders on February 21, March 4 and March 17, 2020

directing the plaintiff to file a letter reporting on how he intends to proceed with the case. The

plaintiff did not respond to any of Judge Gold’s orders.

         On April 23, 2020, Judge Gold issued a report and recommendation, in which he

recommends that I dismiss the action with prejudice for failure to prosecute. (ECF No. 7.)

Judge Gold observes that the plaintiff did not comply with the Court’s orders or otherwise

communicate with the Court, and that it appears that the plaintiff has not served the defendant

within 90 days of filing his complaint. (Id.)

         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

marks omitted).
Case 2:19-cv-06416-AMD-SMG Document 8 Filed 05/11/20 Page 2 of 2 PageID #: 38



        I have reviewed Judge Gold’s well-reasoned report and recommendation and find no

error. Accordingly, I adopt the report and recommendation. The case is dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 41(b). The Clerk of Court is respectfully

directed to close this case.

SO ORDERED.
                                                     s/Ann M. Donnelly
                                                    ___________________________
                                                    Ann M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       May 11, 2020




                                               2
